Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant(s) Response to Official Action 
The response filed on 02/18/2021 has been entered and made of record.
Response to Arguments/Amendments 
Presented arguments have been fully considered, but are rendered moot in view of the new ground(s) of rejection necessitated by amendment(s) initiated by the applicant(s). 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-12, 14-15, 17 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Independent claims 8 and 15 now recite the new limitations and a plane where the object is situated; rendering a first right eye view of the object based on the first right field 10of view and the plane where the object is situated” and “rendering a second left eye view of the object based on the first left field of view and a plane where the object is situated; rendering a second right eye view of the object based on the first right field 10of view and the plane where the object is situated”. No support was found in the Original Disclosure for these limitations. ¶0045 states “In response to a plane where the object 4 is situated (that is, the depth of the object 4), the left field of view LFOV and the right field of view RFOV generate a left eye view 41 (shown as the base of the dotted-lined pyramid) and a right eye view 42 (shown as the base of the solid-lined pyramid), respectively”. That sentence suggest that left and right eye view 41 and 42, respectively, are generated in response to a plane where the object 4 is situated (that is, the depth of the object 4). There is no mention of “rendering a first right/left eye view of the object based on… the plane where the object is situated”. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8 and 15 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over by Aoki Dion K. et al. [US 20130267317 A1: already of record] in view of Maeta Kazushi et al. [US 20120218266 A1].
Regarding claim 8, Aoki teaches:
Claim 8 (currently amended): A stereoscopic image display system (i.e. FIG. 1 is an illustration of autostereoscopic wagering game presentation- ¶0007), comprising: 
an image capturing module configured to capture a first facial image of a viewer at a first time and capture a second facial image of the viewer at a second time(i.e. analyzing images of the player's eyes as recorded by the camera 110- ¶0022); 
a processing unit coupled to the image capturing module(i.e. FIG. 12 is a block diagram illustrating a wagering game machine architecture, according to example embodiments of the invention. As shown in FIG. 12, the wagering game machine architecture 1200 includes a wagering game machine 1206, which includes a central processing unit (CPU) 1226 connected to main memory 1228. The CPU 1226 can include one or more processors, such as one or more Intel.RTM. Pentium processors, Intel.RTM. Core 2 Duo processors, AMD Opteron.TM. processors, UltraSPARC processors, etc. The main memory 1228 includes a wagering game unit 1232. In one embodiment, the wagering game unit 1232 can present wagering games, such as video poker, video black jack, video slots, video lottery, etc., in whole or part- ¶0070) and configured to 15perform:
identifying a first facial feature based on the first facial image(i.e. In some embodiments, as in FIGS. 3A-3D, the system 100 tracks multiple facial features- ¶0025)  and computing a first left eye position and a fist right eye position(i.e. such as each of the player's eyes, both left and right eyes, to determine the last known position or orientation of either of the eyes before leaving a viewing area of 3D content- ¶0025); 
computing a first left eye viewing vector (i.e. perspective 306L- fig. 3) based on the first left eye position and (i.e. For example, in FIG. 3A, the camera 110 tracks a left viewing perspective 306L and a right viewing perspective 306R of both of the eyes of the player 215 as the player 215 views an area 311 of the autostereoscopic display 103- ¶0025) a position of an object (i.e. a viewing area of 3D content- ¶0025… 3D content (e.g., symbols 108)- ¶0035); computing a first right eye viewing vector (i.e. perspective 306R- fig. 3) based on the first right eye position and the position of the object(i.e. a viewing area of 3D content- ¶0025… 3D content (e.g., symbols 108)- ¶0035);
generating a first left field of view by expanding a field of view of the 25viewer along the first left eye viewing vector; generating a first right field of view by expanding the field of view of the viewer along the first right eve viewing vector (i.e. The system 100 computes a frustum 445 that is based on one or more points (e.g., the corners) of the autostereoscopic display 103 as references points in relation to at least the right eye 309 of the player 215. The frustum 445 represents the field of view in 3D space from the viewing perspective of the right eye 309- ¶0027…As the player 215 moves his head and/or eyes to the right, the system 100 computes one or more frusta that correspond to the position and/or orientation of the eyes. The system 100 stores the computed values for the one or more frusta. In some embodiments, the system 100 further stores the position of elements of the autostereoscopic display 103, such as a position and/or orientation of lenses, parallax barriers, etc., that corresponds at least one of the one or more frusta- ¶0038); 
rendering a first left eye view based on the first left field of view of the object and the plane where the object is situated; rendering a first right eye view based on the first right field of view of the object and the plane where the object is situated (i.e. The system 100 computes a view of a 3D image for the right eye 309 using at least one virtual camera that is aligned with the view 306R and whose virtual aperture is positioned to coincide with the apex of the frustum 445- ¶0027… The system renders the regions 1105A, 1105B, and 1105C as stereoscopic 3D images and buffers the 3D images in one or more graphics buffers. The stereoscopic 3D images in the graphics buffer(s) includes first 2D images for presentation to a viewer's left eye, and a second 2D images for presentation to the viewer's right eye. When presented on a stereoscopic 3D display device, the first and second images appear as a stereoscopic 3D image, having an illusion of depth- ¶0064); 
30performing image fusion processing on the first left eye view and the first right eye view to render a first fused image(i.e. In FIG. 11C, the system creates a composite image 1110. The composite image 1110 is comprised of rendered 3D content from regions 1105A, 1105B, and 1105C and rendered 2D content from regions 1104 via a display capable of presenting both 2D and 3D images. In FIGS. 11A-11C, some of the regions 1104 are contained within the regions 1105A such that 2D content can be surrounded by 3D content. The system can utilize multiple buffers and overlay images within the buffers to generate the composite image 1110- ¶0067); 
identifying a second facial feature based on the second facial image and computing a second left eye position and a second right eye position; computing a second left eye viewing (i.e. The system 100 computes a view of a 3D image for the right eye 309 using at least one virtual camera that is aligned with the view 306R and whose virtual aperture is positioned to coincide with the apex of the frustum 445. As described above where the system 100 continuously updates the viewing perspective 207, in some embodiments, the system 100 continuously updates the frustum 445 and stores the data related to the frustum 445 until the last moment that the player's viewing perspective 306R is looking at the 3D content for the last time before looking away from the 3D content. Thus, the system 100 dynamically adjusts the frustum 445 to track the player's viewing position. The system 100 continuously tracks where the right eyeball 309 moves at the apex of the frustum 445. In response to the movement of the player's head, the entire frustum 445 needs to change according to the player's movement. Hence, the system 100 captures the last known shape of the frustum 445 from when the system 445 loses track of the player's eyeball movement and holds that shape of the frustum 445 in storage for rendering the content until the system 100 determines that the player's viewing perspective is looking at the 3D content again- ¶0027) and 
a display device coupled to the processing unit and comprising a lens module (i.e. Some examples of autostereoscopic 3D displays include lenticular lenses and parallax barriers that can focus certain views toward a viewer (e.g., by directing light/photons to a player's eyes using the lenses and/or by blocking views of pixels that may be seen from perspectives of any other observers). An autostereoscopic display can adjust the focus of the lenses and/or move the parallax barriers based on a detected position of the observer. The player may be positioned in one of a large number of potential positions in front of the autostereoscopic display- ¶0036); 
20wherein the first fused image is projected to a left eye and a right eye of the viewer via the lens module at the first time (i.e. The flow 800 continues at processing block 804, where the system determines one of a plurality of views of the autostereoscopic display, which one of a plurality of views of the autostereoscopic display is optimal for presentation of the wagering game content based on the player's viewing perspective. The flow 800 continues at processing block 806, where the system presents the wagering game content in 3D via the autostereoscopic display according to the one of the plurality of views- ¶0045), the second fused image is projected to the left eye and the right eye of the viewer via the lens module at the second time, and the second fused image shows a different perspective of the object from the first fused image (The flow 800 continues at processing block 812, where the system detects that the player begins to look at the wagering game content again. The flow 800 continues at processing block 814, where the system determines a modified viewing perspective for the player in response to detecting that the player begins looking at the wagering game content again- ¶0047).
However, Aoki does not teach explicitly:
the plane where the object is situated.
In the same field of endeavor, Matea teaches:
the plane where the object is situated (i.e. Then, an image for left eye and an image for right eye which are obtained by shifting a two-dimensional object that does not exist within the virtual three-dimensional space by a shift amount in accordance with the depth value are synthesized with an image for left eye and an image for right eye which are obtained by capturing the three-dimensional object by a virtual stereo camera, respectively, and the respective synthesized images are rendered, thereby a stereoscopic image is generated. The stereoscopic image obtained as above is outputted to an upper LCD- ¶Abstract).
(Matea- ¶0020).

Regarding claim 15, method claim 15 corresponds to apparatus claim 8, and therefore is also rejected for the same reason of obviousness as listed above.

Claims 9-10, 17 and 19 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over by Aoki Dion K. et al. [US 20130267317 A1: already of record] in view of Maeta Kazushi et al. [US 20120218266 A1] and further in view of Bathiche Steven et al. [US 20140200079 A1: already of record].
Regarding claim 9, Aoki and Maeta teach all the limitations of claim 8. 
However, Aoki and Maeta do not teach explicitly:	
wherein the lens module comprises a plurality of lenticular lens, the processing unit is further configured to perform: 
determining a first left eye viewing zone according to the first left eye viewing vector; 
determining a first right eye viewing zone according to the first right eye viewing vector; 
determining a second left eye viewing zone according to the second left eye viewing vector; 
determining a second right eye viewing zone according to the second right eye viewing vector; 

rendering a first subset of the first fused image according to the first left eye viewing zone; 
rendering a second subset of the first fused image according to the first right eye viewing zone; 
rendering a first subset of the second fused image according to the second left eye viewing zone; and 
rendering a second subset of the second fused image according to the second right eye viewing zone; 
wherein, at the first time, the first subset of the first fused image is projected to the left eye of the viewer via the lens module, and the second subset of the first fused image is projected to the right eye of the viewer via the lens module; and 
at the second time, the first subset of the second fused image is projected to the left eye of the viewer via the lens module, and the second subset of the second fused image is projected to the right eye of the viewer via the lens module.
In the same field of endeavor, Steven teaches:
wherein the lens module comprises a plurality of lenticular lens(i.e. In such an arrangement, each light source may behave as an individual illuminated location (sometimes referred to as a pixel) on a larger display screen- ¶0026 … a lenticular display-screen may include arrays of small convex lenses (called lenticules) arranged above an underlying image in such a way as to magnify different portions of the underlying image depending on the angle from which the image is viewed- ¶0030), the processing unit is further configured to perform: 
determining a first left eye viewing zone according to the first left eye viewing vector; determining a second left eye viewing zone according to the second left eye viewing vector; (i.e. light sources 254, 258, 262, and 266 emit light rays (shown as solid lines) representing a left-eye view - ¶0035); 
determining a first right eye viewing zone according to the first right eye viewing vector; determining a second right eye viewing zone according to the second right eye viewing vector(i.e. light sources 252, 256, 260, and 264 emit light rays (shown as dashed lines) representing a right-eye view- ¶0035); 
dividing the first fused image into N subsets and dividing the second fused image into N subsets, wherein N is a positive integer greater than 1(i.e. N=2; for each of the left and right light sources subset- ¶0035), and each subset of the first fused image and the second fused image includes a plurality of uniformly spaced images(i.e. each light sources corresponding to left-eye and right eye-view- ¶0035); 
rendering a first subset of the first fused image according to the first left eye viewing zone; rendering a second subset of the first fused image according to the first right eye viewing zone; rendering a first subset of the second fused image according to the second left eye viewing zone; and rendering a second subset of the second fused image according to the second right eye viewing zone (i.e. The particular sequence shown involves displaying both the left and right views of the 3D images to viewer 280 at a first time-step (shown in FIG. 2C) and displaying both the left and right views of the 3D images to viewer 290 at a second time-step. As shown, at the first time-step, light sources 254, 258, 262, and 266 emit light rays (shown as solid lines) representing a left-eye view through optical deflector 268 and lenticules 272, 274, 276, and 278 towards the left viewer-eye 282 of viewer 280. Also at the first time-step, light sources 252, 256, 260, and 264 emit light rays (shown as dashed lines) representing a right-eye view through optical deflector 268 and lenticules 272, 274, 276, and 278 towards the right viewer-eye 282 of viewer 280- ¶0035); 
(i.e. see figs. 2).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Aoki with the teachings of Steven to adjust for improvements in the viewer's eyesight (Steven- ¶0118).

Regarding claim 10, Aoki and Maeta teach all the limitations of claim 8. 
However, Aoki and Maeta do not teach explicitly:
wherein a part of the first fused image projected to the left eye of the viewer is interlaced with a part of the first fused image projected to the right eye of the viewer to form a stereoscopic first fused image, and a part of the second fused image projected to the left eye of the viewer is interlaced with a part of the second fused image projected to the right eye of the viewer to form a stereoscopic second fused image.
In the same field of endeavor, Steven teaches:
	wherein a part of the first fused image projected to the left eye of the viewer is interlaced with a part of the first fused image projected to the right eye of the viewer to form a stereoscopic first fused image, and a part of the second fused image projected to the left eye of the viewer is interlaced with a part of the second fused image projected to the right eye of the viewer to form a stereoscopic second fused image (i.e. see alternate arrangement of light sources subset corresponding to each eyes in fig. 2C-D).
(Steven- ¶0118).

Regarding claim 17, Aoki and Maeta teach all the limitations of claim 15 and further teaches:
However, Aoki and Maeta do not teach explicitly:
further comprising: 
determining a first left eye viewing zone according to the first left eye viewing vector; 
determining a first right eye viewing zone according to the first right eye viewing vector; dividing the first fused image into N subsets, wherein N is a positive integer greater than 1, and each subset of the first fused image includes a plurality of uniformly spaced images; 
rendering a first subset of the first fused image according to the first left eye viewing zone; and 
rendering a second subset of the first fused image according to the first right eye viewing zone; 
wherein, at the first time, the first subset of the first fused image is projected to the left eye of the viewer via the lens module, the second subset of the first fused image is projected to the right eye of the viewer via the lens module, and the first subset of the first fused image is interlaced with the second subset of the first fused image to form a stereoscopic first fused image.
In the same field of endeavor, Steven teaches:
further comprising: 
determining a left eye viewing zone according to the left eye viewing vector (i.e. light sources 254, 258, 262, and 266 emit light rays (shown as solid lines) representing a left-eye view - ¶0035);
determining a right eye viewing zone according to the right eye viewing vector (i.e. light sources 252, 256, 260, and 264 emit light rays (shown as dashed lines) representing a right-eye view- ¶0035); 
(i.e. N=2; for each of the left and right light sources subset- ¶0035), and each subset of the first fused image includes a plurality of uniformly spaced images (i.e. each light sources corresponding to left-eye and right eye-view- ¶0035); 
rendering a first subset of the fused image according to the first left eye viewing zone; and rendering a second subset of the fused image according to the first Page 25 of 34right eye viewing zone (i.e. The particular sequence shown involves displaying both the left and right views of the 3D images to viewer 280 at a first time-step (shown in FIG. 2C) and displaying both the left and right views of the 3D images to viewer 290 at a second time-step. As shown, at the first time-step, light sources 254, 258, 262, and 266 emit light rays (shown as solid lines) representing a left-eye view through optical deflector 268 and lenticules 272, 274, 276, and 278 towards the left viewer-eye 282 of viewer 280. Also at the first time-step, light sources 252, 256, 260, and 264 emit light rays (shown as dashed lines) representing a right-eye view through optical deflector 268 and lenticules 272, 274, 276, and 278 towards the right viewer-eye 282 of viewer 280.); 
wherein, at the first time, the first subset of the first fused image is projected to the left eye of the viewer via the lens module, the second subset of the first fused image is projected to the right eye of the viewer via the lens module (i.e. se fig. 2), and the first subset of the first fused image is interlaced with the second subset of the first fused image to form a stereoscopic first fused image(i.e. see alternate arrangement of light sources subset corresponding to each eyes in fig. 2C-D).  
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Aoki and Maeta with the teachings of Steven to adjust for improvements in the viewer's eyesight (Steven- ¶0118).

Regarding claim 19, Aoki, Matea and Steven teach all the limitations of claim 18 and further teaches:
However, Aoki and Maeta do not teach explicitly:

determining a second left eye viewing zone according to the second left eye viewing vector; 
determining a second right eye viewing zone according to the second right eye viewing vector; 
dividing the second fused image into N subsets, wherein each subset of the second fused image includes a plurality of uniformly spaced images; 
rendering a first subset of the second fused image according to the second left eye viewing zone; and rendering a second subset of the second fused image according to the second right eye viewing zone; 
wherein, at the second time, the first subset of the second fused image is projected to the left eye of the viewer via the lens module, the second subset of the second fused image is projected to the right eye of the viewer via the lens module, and the first subset of the second fused image is interlaced with the second subset of the second fused image to form a stereoscopic second fused image.
In the same field of endeavor, Steven teaches:
further comprising: 
determining a second left eye viewing zone according to the second left eye viewing vector (i.e. light sources 254, 258, 262, and 266 emit light rays (shown as solid lines) representing a left-eye view - ¶0035); 
determining a second right eye viewing zone according to the second right eye viewing vector (i.e. light sources 252, 256, 260, and 264 emit light rays (shown as dashed lines) representing a right-eye view- ¶0035); 
dividing the second fused image into N subsets(i.e. N=2; for each of the left and right light sources subset- ¶0035), wherein each subset of the second fused image includes a plurality of uniformly spaced images (i.e. each light sources corresponding to left-eye and right eye-view- ¶0035); 
(i.e. The particular sequence shown involves displaying both the left and right views of the 3D images to viewer 280 at a first time-step (shown in FIG. 2C) and displaying both the left and right views of the 3D images to viewer 290 at a second time-step. As shown, at the first time-step, light sources 254, 258, 262, and 266 emit light rays (shown as solid lines) representing a left-eye view through optical deflector 268 and lenticules 272, 274, 276, and 278 towards the left viewer-eye 282 of viewer 280. Also at the first time-step, light sources 252, 256, 260, and 264 emit light rays (shown as dashed lines) representing a right-eye view through optical deflector 268 and lenticules 272, 274, 276, and 278 towards the right viewer-eye 282 of viewer 280- ¶0035); 
wherein, at the second time, the first subset of the second fused image is projected to the left eye of the viewer via the lens module, the second subset of the second fused image is projected to the right eye of the viewer via the lens module (i.e. see figs. 2), and the first subset of the second fused image is interlaced with the second subset of the second fused image to form a stereoscopic second fused image (i.e. see alternate arrangement of light sources subset corresponding to each eyes in fig. 2C-D). 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Aoki and Maeta with the teachings of Steven to adjust for improvements in the viewer's eyesight (Steven- ¶0118).

Claims 11-12 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over by Aoki Dion K. et al. [US 20130267317 A1: already of record] in view of Maeta Kazushi et al. [US 20120218266 A1] and further in view of Paul Lapstun [US 20160139402 A1: already of record].
Regarding claim 11, Aoki and Maeta teach all the limitations of claim 8 and Aoki further teaches:
wherein the processing unit is further configured to perform: 
(i.e. The objects within coordinates of a given region may include metadata identifiers that are assigned to the region, and the virtual cameras to which the region are assigned are configured to record only the objects whose identifiers are within the coordinates of the region- ¶0066); 
However, Aoki and Maeta do not teach explicitly:
obtaining a position of the image capturing module and a first position of the 20viewer at the first time and a second position of the viewer at the second time; 
computing a first left eye position vector and a first right eye position vector based on the first position, the first left eye position and the first right eye position; 
25computing the first left eye viewing vector based on the position of the image capturing module and the first left eye position vector; computing the first right eye viewing vector based on the position of the image capturing module and the first right eye position vector; 
computing a second left eye position vector and a second right eye position vector 30based on the second position, the second left eye position and the second right eye position;
computing the second left eye viewing vector based on the position of the image capturing module and the second left eye position vector; and computing the second right eye viewing vector based on the position of the image 5capturing module and the second right eye position vector.  
In the same field of endeavor, Paul teaches:
obtaining a position of the image capturing module (i.e. the position/orientation of eye-monitoring system 104- ¶0081)and a first position of the viewer at the first time (i.e. first time-step- ¶0035) and a second position of the viewer at the second (i.e. second time-step- ¶0035) time(i.e. For example, eye-monitoring system 104 may report the relative location of detected eyes- ¶0043); 
computing a first left eye position vector and a first right eye position vector based on the first position, the first left eye position and the first right eye position; computing the first (i.e. the direction from eye-monitoring system 104 towards the detected eyes- ¶0081, fig 2C); 
computing the first right eye viewing vector based on the position of the image capturing module and the first right eye position vector; computing a second left eye position vector and a second right eye position vector based on the second position, the second left eye position and the second right eye position;  Page 29 of 34computing the second left eye viewing vector based on the position of the image capturing module and the second left eye position vector; and computing the second right eye viewing vector based on the position of the image capturing module and the second right eye position vector(i.e. In a system where eye-monitoring system 104 detects the location of viewer-eyes, the eye-strength data may indicate the relative directions (i.e., a relative angular position vector) from display-screen 102 to the detected eyes. Such directional position data may be gathered, for example, by comparing the direction from eye-monitoring system 104 towards the detected eyes to the position/orientation of eye-monitoring system 104 relative to the display screen. Additionally, eye-strength data may indicate the relative distance from the display screen to the detected eyes- ¶0081, fig. 2C).  
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Aoki and Maeta with the teachings of Paul to improve the perceived resolution of a light field display by (at least partially) matching its focus to the actual human accommodation response to a given depth stimulus, rather than to the depth itself (Paul- ¶0459).

Regarding claim 12, Aoki, Matea and Paul teach all the limitations of claim 11.
However, Aoki and Maeta do not teach explicitly:

In the same field of endeavor, Paul teaches:
wherein the origin of the coordinate system is a displayed object or a center point of a virtual space (i.e. FIG. 7A shows an idealized light field display 200 emitting output beams 202 corresponding to two virtual point sources 204 constituting a very simple virtual scene. Each output beam 202 consists of spherical wavefronts 206, each with its origin at respective point source 204- ¶0424).  
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Aoki and Maeta with the teachings of Paul to improve the perceived resolution of a light field display by (at least partially) matching its focus to the actual human accommodation response to a given depth stimulus, rather than to the depth itself (Paul- ¶0459).

Claim 14 is rejected under AIA  35 U.S.C. 103(a) as being unpatentable over by Aoki Dion K. et al. [US 20130267317 A1: already of record] in view of Maeta Kazushi et al. [US 20120218266 A1] and further in view of Du Lin et al. [US 20160179193 A1: already of record].
Regarding claim 14, Aoki and Maeta teach all the limitations of claim 8.
However, Aoki and Maeta do not teach explicitly:
wherein the first left eye view comprises first left graphic information, the first right eye view comprises first right graphic information, the first fused image comprises the first left graphic information and the first right graphic information, the second left eye view comprises second left graphic information, the second right eye view comprises second right graphic information, and the second fused image comprises the second left graphic information and the second right graphic information.

wherein the first left eye view comprises first left graphic information, the first right eye view comprises first right graphic information, the first fused image comprises the first left graphic information and the first right graphic information(i.e. a virtual image corresponding to a left eye is generated according to an imaging parameter of visual information corresponding to the left eye and corresponding visual information; and a virtual image corresponding to a right eye is generated according to an imaging parameter of visual information corresponding to the right eye and corresponding visual information- ¶0144), the second left eye view comprises second left graphic information, the second right eye view comprises second right graphic information, and the second fused image comprises the second left graphic information and the second right graphic information(i.e. a virtual image projection apparatus, configured to project the virtual image to the fundus according to the gaze point location. According to the system and method in the embodiments of the present application, the gaze point location of a user is detected in real time, an imaging parameter corresponding to the visual information is obtained with respect to the gaze point location, and therefore, the virtual image is generated and projected to the fundus, so that virtual graphic information is better fused with reality information, and the user obtains a better sense of immersion- Abstract).  
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Aoki and Matea with the teachings of Du to provide a content projection system and method, so that virtual graphic information is better fused with reality information, thereby improving visual experience of a user (Du- ¶0005).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLIFFORD HILAIRE whose telephone number is (571)272-8397.  The examiner can normally be reached on 5:30-1400.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH V PERUNGAVOOR can be reached on (571)272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 


CLIFFORD HILAIRE
Primary Examiner
Art Unit 2488



/CLIFFORD HILAIRE/Primary Examiner, Art Unit 2488